Citation Nr: 0816735	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes 
mellitus with diabetic retinopathy, currently rated as 20 
percent disabling. 

2.  Entitlement to an increased initial rating for left elbow 
nerve entrapment, currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for glaucoma, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a hearing in March 2005 before a 
Veterans Law Judge who is no longer employed by the Board.  
The veteran was notified of his right for another hearing 
given these circumstances by a letter dated in March 2008, 
and he responded that he would like to be scheduled for 
another hearing before a Veterans Law Judge at the RO.  
Accordingly, the case is REMANDED for the following action:

The veteran is to be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  He should be notified of the 
date, time, and location of the 
hearing.  After the veteran has been 
afforded the requested hearing, or in 
the event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



